UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-52163 GAMING VENTURES PLC (Exact name of Registrant as specified in its charter) ISLE OF MAN (Jurisdiction of incorporation or organization) BURLEIGH MANOR, PEEL ROAD, DOUGLAS, ISLE OF MAN, IM1 5EP (Address of principal executive offices) Shimon Citron, +, Fax: +, 55 Igal Alon St., Tel Aviv 67891, Israel (Name, Telephone, E-mail, and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: ORDINARY SHARES, NOMINAL VALUE BP 0.0 Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 32,315,, NOMINAL VALUE BP 0.0 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YESoNO x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: YESoNO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve (12) months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days: YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FileroAccelerated Filer oNon-Accelerated Filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statements which financial statements item the registrant has elected to follow: ITEM 17oITEM 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESxNO o 2 TABLE OF CONTENTS PAGE PART I Item 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 Item 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 Item 3. KEY INFORMATION 6 A.Selected Financial Data 6 B.Capitalization and Indebtedness 8 C.Reasons for the Offer and Use of Proceeds 8 D.Risk Factors 8 Item 4. INFORMATION ON THE COMPANY 11 A.History and Development of the Company 11 B.Business Overview 11 C.Organizational Structure 11 D.Property, Plants and Equipment 12 Item 4A. UNRESOLVED STAFF COMMENTS 12 Item 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 12 A.Operating Results 13 B.Liquidity and Capital Resources 14 C.Research and Development, Patents and Licenses, Etc. 15 D.Trend Information 15 E.Off - Balance Sheet Arrangements 15 F.Tabular Disclosure of Contractual Obligations 15 3 Item 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 15 A.Directors and Senior Management 15 B.Compensation 16 C.Board Practices 16 D.Employees 17 E.Share Ownership 17 Item 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 17 A.Major Shareholders 17 B.Related Party Transactions 17 C.Interests of Expert and Counsel 17 Item 8. FINANCIAL INFORMATION 17 Item 9. THE OFFER AND LISTING 18 A.Offer and Listing Details 18 B.Plan of Distribution 18 C.Markets 18 D.Selling Shareholders 18 E.Dilution 18 F.Expenses of the Issue 18 Item 10. ADDITIONAL INFORMATION 19 A.Share Capital 19 B.Memorandum and Articles of Association 19 C.Material Contracts 19 D.Exchange Controls 20 E.Taxation 20 F.Dividends and Paying Agents 25 G.Statements by Experts 25 H.Documents on Display 25 I.Subsidiary Information 25 Item 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 4 Item 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 25 PART II Item 13. DEFAULTS, DIVIDEND ARREARAGES ANDDELINQUENCIES 26 Item 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 26 Item 15T. CONTROLS AND PROCEDURES 26 Item 16. RESERVED 27 Item 16A. AUDIT COMMITTEE FINANCIAL EXPERT 27 Item 16B. CODE OF ETHICS 27 Item 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 27 Item 16D. EXEMPTIONS FROM THE LISTING STANDARDSFOR AUDIT COMMITTEE 27 Item 16E PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 27 Item 16F CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 27 Item 16G CORPORATE GOVERNANCE 27 PART III Item 17. FINANCIAL STATEMENTS 28 Item 18. FINANCIAL STATEMENTS 28 Item 19. EXHIBITS 28 5 PART I Unless the context otherwise requires, all references in this annual report to the "company" "us," "we," "our," “gaming,” and “gaming ventures” refer to gaming ventures plc. and its consolidated subsidiaries. Our financial statements are prepared in United States dollars and in accordance with generally accepted accounting principles in the United States. All references in this annual report to "dollars" or "$" are to United States dollars. Statements in this annual report concerning our business outlook or future economic performance; anticipated revenues, expenses or other financial items; introductions and advancements in development of products, and plans and objectives related thereto; and statements concerning assumptions made or expectations as to any future events, conditions, performance or other matters, are "forward-looking statements". We urge you to consider that statements, which use the terms "anticipate," "believe," "expect," "plan," "intend," "estimate," and similar expressions are intended to identify forward- looking statements. Forward-looking statements address matters that are subject to risks, uncertainties and other factors, which could cause actual results to differ materially from those in these statements. Factors that could cause or contribute to these differences include, but are not limited to, those set forth under "item 3d - risk factors", item 4 -"information on the company" and item 5 - "operating and financial review and prospects", as well as elsewhere in this annual report and in our other filings with the securities and exchange commission, or sec. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. Except as required by applicable law, including the securities laws of the united states, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof. ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3 - KEY INFORMATION A. SELECTED FINANCIAL The following tables present our consolidated statement of operations and balance sheet data for the periods and as of the dates indicated. We derived the selected consolidated statements of operations data for the years ended December 31, 2010 and 2009, and the selected consolidated balance sheets data as of December 31, 2010 and as of December 31, 2009 from our consolidated financial statements included in Item 18 of this Annual Report, which have been prepared in accordance with generally accepted accounting principles as applied in the United States, or U.S. GAAP. Our consolidated financial statements have been audited by Ziv Haft independent registered public accounting firm, a BDO member firm. The selected consolidated financial data as of December 31, 2008, 2007 and 2006 , for the year ended December 31, 2008, December 31, 2007 and for the period from inception (July 11, 2006) to December 31, 2006 is derived from our audited financial statements not included in this annual report which have been prepared in accordance with U.S. GAAP. You should read the selected consolidated financial data set forth below together with our consolidated financial statements included elsewhere in this Annual Report on Form 20-F. See "Item 5. Operating and Financial Review and Prospects." 6 CONSOLIDATED STATEMENTS OF OPERATIONS DATA U.S. dollars Year ended December 31 Year ended December 31 Year ended December 31 Year ended December 31 Period form Inception (July 11, 2006) to December 31 Revenues $
